DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/10/2021 in which claims 1-10, 16, 19-21 and 24-29 are pending. Claims 11-15, 17-18, 22-23 and 30-56 were previously canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 08/10/2021 with respect to claim 1 have been fully considered and are addressed below. Applicant’s Amendments to claims 1-2, 19-21, 24, 28 and 29 overcome the Claim Objections previously set in Non-Final Office Action mailed on 04/13/2021. The claims 1-10, 16, 19-21 and 24-29 have not overcome the claim rejections as shown below.
Claims 1-10, 16, 19-21 and 24-29 are pending. 
Claims 11-15, 17-18, 22-23 and 30-56 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Pycko fails to anticipate the amended feature of “detecting a presence of an artefact in the telephone signal indicative of a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal” and “further attenuating the telephone signal in a region of the artefact in order to remove the residual data signal fragment”, because Pycko at beast describes the initial detection and masking/attenuation of data (DTMF) signals.
Based on the amended features, further search was conducted where the prior art of Stroobach was found to disclosed the amended features, as discussed below in the Office Action. Stroobach discloses that tones are rejected by a band-pass filter 5 (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62). Then, a tone detector determines that the tone has been removed, where the tone detector performs a first DFT that functions as a digital filter for tones. The tone detector performs a tone filtering in a signal that was previously tone filtered. Stroobach also discloses that the tone detector is re-enabled and performs a further filtering of the signal, based on the tone present signal received. Thus, Pycko’s teaching of modifying audio data by “zeroed-out” when the audio data includes a DTMF tone in combination with Stroobach’s teaching of removing a tone from a signal that was previously filtered discloses the amended features.

Therefore, based on the response to the arguments discussed above and the prior arts of Pycko and Stroobach, the amended independent claims 1 and 29 are rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 19-20 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Stroobach (U.S. Patent No. 5,119,322).

As to claim 1, Pycko teaches a method of processing a telephone signal comprising voice signals and data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, Fig. 15, col 17 ln 9-34, a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice), the method comprising: 
detecting a presence of an artefact in the telephone signal indicative of a presence of a data signal fragment associated with an earlier attempted attenuation of a data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535). The stored patterns and DTMF tones indicate at least one "earlier attempted attenuation of a data signal" since the Fig. 15 shows an iterative process where DTMFs received can have the same DTMF tones and patterns from previously received DTMF audio data); and 
processing the telephone signal by further attenuating the telephone signal in a region of the artefact in order to remove the data signal fragment from the telephone signal (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound).

underlined features: regarding claim 1, a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal; and
remove the residual data signal fragment.

However, Stroobach teaches a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62, tones are rejected by the band-pass filter 5. A tone detector determines that the tone has been removed, where the tone detector performs a first DFT, which functions as a digital filter for tones. The tone detector performs a tone filtering in a signal that was previously tone filtered); and
remove the residual data signal fragment (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 29-50, col 3 ln 12-20, col 3 ln 56-62, the tone detector filters the tone in the signal that was previously filtered. Also, the tone detector is re-enabled and performs a further filtering of the signal, based on the tone present signal received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Stroobach in order to quickly operate a tone receiver (i.e. does not require excessive amounts of computation time to implement), and also to provide a highly accurate DFT tone verification (Stroobach, col 2 ln 25-29).

As to claim 2, Pycko teaches wherein the data signal comprises at least one of: 
a) an acoustic signal (Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data), 
b) acoustic signal according to an acoustic data transmission protocol, and 
(Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data includes DTMF tones). 

As to claim 3, Pycko teaches wherein attenuating the telephone signal in the region of the artefact comprises at least one of: 
a) omitting or dropping or deleting a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information), 
b) replacing a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound), and/or 
c) modifying a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound). 

As to claim 4, Pycko teaches further comprising further attenuating the telephone signal only when data signal fragments are expected to be present (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound). 

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following underlined features: regarding claim 4, when residual data signal fragments are expected to be present.

However, Stroobach teaches when residual data signal fragments are expected to be present (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62, the tone detector filters the tone in the signal that was previously filtered when a Tone-Present-Signal is received. Also, the tone detector is enabled for detecting possible DTMF tones in the following incoming PCM single time slots).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Stroobach in order to quickly operate a tone receiver (i.e. does not require excessive amounts of computation time to implement), and also to provide a highly accurate DFT tone verification (Stroobach, col 2 ln 25-29).

As to claim 5, Pycko teaches wherein processing of the telephone signal occurs in the time domain (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540). The DTMF detection is performed in real time). 

As to claim 19, Pycko teaches wherein the artefact comprises a data packet in the telephone signal indicative of the presence of a data signal fragment associated with the earlier (Pycko, Fig. 15, col 17 ln 9-34, the audio data packet received is checked against a table of patterns stored in a memory to determine if the audio data includes the DTMF tone (1525, 1530, 1535)), the method further comprising: 
buffering a first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 9-59, the audio data packet includes speech information which is received, stored, analyzed, and transmitted to an output leg #1); 
on detection of an indicative data packet in a second portion of the telephone signal, deleting the buffered first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data in the packet is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from portion of the audio data packet received including the DTMF tone).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following underlined features: regarding claim 19, a residual data signal fragment associated with the earlier attempted attenuation of the data signal.

However, Stroobach teaches a residual data signal fragment associated with the earlier attempted attenuation of the data signal (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62, tones are rejected by the band-pass filter 5. A tone detector determines that the tone has been removed, where the tone detector performs a first DFT, which functions as a digital filter for tones. The tone detector performs a tone filtering in a signal that was previously tone filtered).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by (Stroobach, col 2 ln 25-29).

As to claim 20, Pycko teaches wherein the indicative data packet is one of: a Request for Comments 2833 packet, a Request for Comments 4733 packet, a Session Initiation Protocol INFO message (Pycko, col 18 ln 25-39, the DTMF tones are included in RTP packets, which are based on RFC 2833, RFC 4733, or SIP INFO), a Session Initiation Protocol NOTIFY message, or a Session Initiation Protocol Keypad Markup Language message or similar.

As to claim 26, Pycko teaches wherein the data signals comprise at least one of: sensitive information; and transaction information (Pycko, abstract, col 1 ln 25-36, col 4 ln 32, col 5 ln 63-67, col 6 ln 1-7, col 17 ln 9-59, the DTMF is sensitive information, such as credit card information, account information, security code, or any information used to service the call and transaction). 

As to claim 27, Pycko teaches the method further comprising: 
receiving the voice signals and data signals at a first telephone interface and in a first mode (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch), transmitting the voice signals and the data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port); and 
(Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

As to claim 28, Pycko teaches further comprising: 
generating a request based on transaction information (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR based on a prompt received by the IVR. Additionally, the party may request help to the IVR); 
transmitting said request via a data interface to an external entity (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR via the corresponding channel and port, where the IVR is external from the party and agent. Additionally, the party may request help to the IVR); 
receiving a message from the entity via the data interface to identify success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, a successful or unsuccessful message is received from the IVR to identity the information received from the party as successful or unsuccessful. Additionally, the IVR replies with a message to the client); and 
processing the transaction information in dependence on the success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, based on the successful or unsuccessful message, the agent monitors and determine if the transaction is completed or if help is required to process the request).

As to claim 29, Pycko teaches a telephone call processor for processing telephone calls comprising voice signals and data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, Fig. 15, col 17 ln 9-34, Fig. 17, a processing system performing a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice), the call processor being adapted to: 
receive voice signals and data signals at a first telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch); 
detect a presence of an artefact in the telephone signal indicative of a presence of a data signal fragment associated with an earlier attempted attenuation of a data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535)); 
process the telephone signal by further attenuating the telephone signal in the region of the artefact in order to remove the data signal fragment from the telephone signal (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound); and 
transmit the processed voice signals and data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port, where the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

underlined features: regarding claim 29, a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal; and
remove the residual data signal fragment.

However, Stroobach teaches a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62, tones are rejected by the band-pass filter 5. A tone detector determines that the tone has been removed, where the tone detector performs a first DFT, which functions as a digital filter for tones. The tone detector performs a tone filtering in a signal that was previously tone filtered); and
remove the residual data signal fragment (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 29-50, col 3 ln 12-20, col 3 ln 56-62, the tone detector filters the tone in the signal that was previously filtered. Also, the tone detector is re-enabled and performs a further filtering of the signal, based on the tone present signal received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Stroobach in order to quickly operate a tone receiver (i.e. does not require excessive amounts of computation time to implement), and also to provide a highly accurate DFT tone verification (Stroobach, col 2 ln 25-29).

Claims 6-10, 16, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Stroobach (U.S. Patent No. 5,119,322), and further in view of Ahmadi (U.S. Patent No. 6,199,036) (provided in the IDS).

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 6, wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold. 

As to claim 6, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 7, wherein the duration of the artefact is less than 40 milliseconds.

As to claim 7, Ahmadi teaches wherein the duration of the artefact is less than 40 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch period to detect tones in the input signal is performed in a range of 3 to 14 milliseconds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 8, further comprising the use of frequency domain signal processing to assist with artefact detection.

As to claim 8, Ahmadi teaches further comprising the use of frequency domain signal processing to assist with artefact detection (Ahmadi, Fig. 5, col 6 ln 34-64, the frequency of the tone is used with a look-up table to detect the presence of the tone in the pitch period. Additionally, the tones are tested for single frequency tone). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).



As to claim 9, Ahmadi teaches further comprising processing the telephone signal as a sequence of frames (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 10, wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less; 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising a pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 

(v) the frames are processed individually; and 
(vi) the frames are processed in at least pairs and compared pairwise.

As to claim 10, Ahmadi teaches wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames. The pitch period to detect tones in the input signal frame is performed in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds); 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising a pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 
(iv) the frame duration and/or position is determined by a parameter in dependence on a source of the telephone signal; 
(v) the frames are processed individually (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames); and 
(vi) the frames are processed in at least pairs and compared pairwise (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

As to claim 16, Pycko teaches wherein further attenuating the telephone signal in the region of the artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information) comprises at least one of: 
(i) dropping the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); 
(ii) replacing the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); and 
(iii) replacing the frame in which the artefact is detected with at least one of: a frame containing no artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); a frame containing a noise signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); a copy of a previous frame; and a portion of a previous frame.

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 21, wherein the duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds; 
(ii) such that an end-to-end delay as a whole is less than 100 milliseconds; 
(iii) determined in dependence on probability statistics of the delay between the arrival of residual data signal fragments and related indicative data packets.

As to claim 21, Ahmadi teaches wherein the duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds); 
(ii) such that an end-to-end delay as a whole is less than 100 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds. The DTMF tones are determined within a range of 3 to 14 milliseconds for the input signal received); 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Stroobach teach the claimed limitations as stated above. Pycko and Stroobach do not explicitly teach the following features: regarding claim 25, wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold.

As to claim 25, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Stroobach to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone (Ahmadi, col 2 ln 21-52).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Stroobach (U.S. Patent No. 5,119,322), and further in view of Karelic et al. (U.S. Patent No. 6,674,855) (provided in the IDS), hereinafter “Karelic” .

Pycko and Stroobach teaches the claimed limitations as stated above. As discussed above, Stroobach discloses that the tone detector performs a tone filtering in a signal that was previously tone filtered (Stroobach, Fig. 1, col 2 ln 19-24, col 3 ln 12-20, col 3 ln 29-50, col 3 ln 56-62), which indicates that the signal had residual data signal fragments such as a DTMF tone. However, Pycko and Stroobach does not explicitly teach the following features: regarding claim 24, wherein the likelihood of residual data signal fragments is determined in dependence on a probability function relating the likely presence of residual data signal fragments to the rate of receipt of data signals. 

As to claim 24, Karelic teaches wherein the likelihood of residual data signal fragments is determined in dependence on a probability function relating the likely presence of residual data signal fragments to the rate of receipt of data signals (Karelic, col 13 ln 59-67, col 14 ln 1-9, the likelihood of detecting the DTMF in the frame is based on a sufficiently high value of the counter 610, where the accumulation of signal indicators by the counter 610 increases the reliability of the detectors. Karelic disclosure of detecting the likelihood of DTMF in the frame combined with Stroobach disclosure of a filtered signal being filtered again for DTMF tone (residual data signal fragment), discloses the features of the claim). 

(Karelic, col 14 ln 6-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473